Title: To George Washington from Henry Lee, 23 December 1788
From: Lee, Henry
To: Washington, George



My dear Genl
Alexa. 23d Decr 88.

It would give me great pleasure to wait on you tomorrow, but Mrs Lee situation p(revents) it. She is reduced as low nearly as e(ver) by violent attack of the former s(ickness) which continued for 3 days & nights wi(th) occasional intervals.
I will communicate your invitation to Mr Lee &c.
The bill of sale is reed, & Magnolio safely delivered agreable to my request for which I beg to return my thanks, with great respect I am dear genl truely & most affy yours

Henry Lee

